PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    _____________

                        No. 13-2371
                       _____________

       ANDREW CARMAN and KAREN CARMAN,
                              Appellants
                        v.

                    JEREMY CARROLL

                       _____________

    On Appeal From the United States District Court for the
               Middle District of Pennsylvania
                    (No. 3:10-cv-01013)
        District Judge: Honorable James M. Munley
                      _____________

                 Argued: December 17, 2013

Before: MCKEE, Chief Judge, FUENTES, Circuit Judge, and
             SCHILLER, District Judge.1


1
 Honorable Berle M. Schiller, United States District Court
for the Eastern District of Pennsylvania, sitting by
designation.




                              1
               (Opinion Filed: May 15, 2014)

Barry H. Dyller, Esq. [ARGUED]
Kelly A. Bray, Esq.
88 North Franklin Street
Wilkes-Barre, PA 18701

Attorneys for Appellants Andrew Carman and Karen Carman

Kathleen G. Kane
Sean A. Kirkpatrick [ARGUED]
John G. Knorr, III
Office of Attorney General
Appellate Litigation Section
15th Floor, Strawberry Square
Harrisburg, PA 17120

Attorneys for Appellee Jeremy Carroll

                      _____________

                OPINION OF THE COURT
                    _____________

FUENTES, Circuit Judge:

        Responding to a police dispatch, Pennsylvania State
Trooper Jeremy Carroll and another trooper proceeded to the
home of Andrew and Karen Carman to search for a man who
had stolen two loaded handguns and a car with New Jersey
plates. Upon arriving at the Carmans’ residence, the troopers
bypassed the front door and went directly to the back of the
house and onto a deck adjoining the kitchen. On the deck, a




                             2
scuffle ensued between Carroll and Andrew Carman. This
§ 1983 action arises from Carroll’s warrantless entry onto the
Carmans’ property. Carroll contends that he did not violate
the Carmans’ Fourth Amendment rights because he entered
into their curtilage, the area immediately surrounding their
home, while executing a legitimate “knock and talk”
encounter. Because Carroll proceeded directly through the
back of the Carmans’ property and did not begin his visit at
the front door, the “knock and talk” exception to the warrant
requirement does not apply. Therefore, we reverse the District
Court’s denial of the Carmans’ motion for judgment as a
matter of law on their unlawful entry claim. We affirm the
jury verdict regarding the Carmans’ unlawful seizure claim
because there was sufficient support for the jury’s finding that
Carroll acted reasonably.2 Accordingly, we affirm in part and
reverse in part the judgment of the District Court.




2
  In reviewing a jury verdict, “[w]e are not free to weigh the
evidence or to pass on the credibility of witnesses,” but rather
“[o]ur function is to determine only whether there is evidence
upon which the jury could properly return a verdict, viewing
the evidence most favorably to . . . the non-movant, and
giving [the non-movant] the benefit of all reasonable
inferences.” Kinnel v. Mid-Atlantic Mausoleums, Inc., 850
F.2d 958, 961-62 (3d Cir. 1988). Therefore, we construe the
facts in the light most favorable to Carroll, the non-movant.




                               3
                               I.

                               A.

       In July 2009, Pennsylvania State Police Troopers
Jeremy Carroll and Brian Roberts were dispatched to the
Carmans’ residence to search for a man named Michael Zita
and a car bearing New Jersey license plates. The troopers
were told that Zita had stolen the car, was armed with two
loaded handguns, and might have fled to the Carmans’
residence. Neither Roberts nor Carroll had been to the
Carmans’ property before, and neither knew what Zita looked
like. The troopers did not have a warrant to search the
Carmans’ property nor did they have a warrant to arrest Zita.

        The Carmans’ house sits on a corner lot. The main
street runs along the front of the house and a side street runs
along the left of the house, as viewed from the front. A
clearly marked path leads to the front door. See Pl.’s Exs. 22,
26.3 There is no other marked path to the Carmans’ house. A
stone parking area is located on the left side of the house, see
Pl.’s Ex. 25, and a shed and carport, which the parties refer to
as a “garage,” are located in the Carmans’ backyard.

       The Carmans also have a back deck that adjoins their
kitchen area. See Pl.’s Ex. 18, 21. Two sets of stairs lead up to
the deck, and a sliding glass door by the deck leads to the
kitchen. See id. However, the Carmans testified that visitors
use the front entrance when they come to visit.


3
  For ease of reference, various photographs introduced at
trial are appended to this Opinion.




                               4
       When the troopers arrived at the Carmans’ home,
Andrew and Karen Carman were sitting in their kitchen with
Karen Carman’s sister; they were the only people present at
the home. Because there was no parking in front of the
Carmans’ house, the troopers drove down the side street,
passed numerous cars parked along the side of the Carmans’
house, and parked their cars at the first available spot, at “the
far rear of the property.” App. 79. The troopers then got out
of their cars, entered the Carmans’ backyard, and headed
toward the garage. Carroll purportedly took this route because
he saw a light on in the garage and thought someone might be
there. He “poked [his] head in” the garage “and said,
Pennsylvania State Police,” but “there was nobody in there.”
App. 80.

       Carroll thought the sliding door attached to the back
deck of the house “looked like a customary entryway.” App.
92. Thus, after searching the garage and finding no one there,
he and Roberts continued walking through the backyard and
proceeded to the back deck. As the troopers stepped onto the
deck, Andrew Carman came out of the house. Carman was
belligerent and aggressively approached the troopers, asking,
“Who the fuck are you?” App. 63, 80-81. Given Carman’s
behavior, Carroll thought the man he was speaking with
might be Zita. Carroll informed him that they were looking
for Zita and asked Carman to identify himself. Carman
refused to divulge his identity, made a quick turn away from
the troopers, and appeared to reach for his waist, bringing his
hands outside the troopers’ view. Still unsure of Carman’s
identity, Carroll feared that Carman might be reaching for a
weapon. He, therefore, momentarily grabbed Carman’s right
arm. Upon seeing that Carman was unarmed, he let go.
Carman twisted and fell off the deck.




                               5
       Karen Carman subsequently exited her house and
came onto the deck with her sister. The two women were
screaming when they approached Roberts. Consequently,
Roberts ordered them to stand back and drew his Taser.
Karen Carman asked the troopers what was going on, and
Carroll explained that they were looking for Zita and asked
her if they could search the house for him. She gave her
consent and everyone went into the house.

       The troopers searched the Carmans’ house and did not
find Zita. The stolen vehicle was not at the Carmans’
residence, and the Carmans were not charged with any
crimes.

                              B.

        Andrew and Karen Carman brought this case pursuant
to 42 U.S.C. § 1983, alleging that Carroll violated their
Fourth Amendment rights. In particular, the Carmans’ two-
count complaint alleged that Carroll’s warrantless entry into
their backyard, garage, back deck, and home constituted an
unlawful search and that Carroll unreasonably seized Andrew
Carman. Before trial, the Carmans advised the District Court
of the Supreme Court’s recent decision in Florida v. Jardines,
133 S. Ct. 1409 (2013), and asserted that they should be
entitled to a directed verdict at trial based on that case. They
also submitted a proposed jury instruction regarding the
“knock and talk” exception to the warrant requirement; their
instruction cited heavily to Jardines.

       The District Court conducted a two-day jury trial.
After opening arguments, the Carmans moved for a directed




                               6
verdict, effectively a judgment as a matter of law, on their
unlawful entry claim.4 At the close of Carroll’s testimony, the
Carmans renewed their request for judgment as a matter of
law on the unlawful entry claim and also moved for judgment
as a matter of law on their unreasonable seizure claim. Carroll
moved for judgment as a matter of law on the Carmans’
unlawful entry claim on the ground that he was entitled to
qualified immunity. The District Court denied all of the
motions without explanation.

       The District Court also rejected the Carmans’ proposed
jury instruction regarding the “knock and talk” exception.
Over the Carmans’ objections, the District Court charged the
jury with a different instruction; the District Court’s
instruction cited language from our decision in Estate of
Smith v. Marasco, 318 F.3d 497 (3d Cir. 2003), but did not
cite Jardines.




4
  As a result of the 1991 Amendment to Federal Rule of Civil
Procedure 50(a), the term “directed verdict” has been
abandoned and replaced with the term “judgment as a matter
of law.” Therefore, we construe the parties’ motions for a
directed verdict as motions for judgment as a matter of law
under Rule 50(a). See Wittekamp v. Gulf & W., Inc., 991 F.2d
1137, 1141 n.6 (3d Cir. 1993) (“The parties’ briefs have
referred to the motion as seeking a directed verdict, but the
motion more appropriately is termed a motion for judgment
as a matter of law because the 1991 revision to Rule 50(a)
abandoned the term ‘directed verdict.’”).




                              7
       Ultimately, the jury returned a verdict finding in
Carroll’s favor on both claims. Judgment was entered on
April 10, 2013. This appeal followed.5

                             II.

       On appeal, the Carmans argue that the District Court
erred in denying their motions for judgment as a matter of law
on their Fourth Amendment unlawful entry and unreasonable
seizure claims. The Carmans also argue that the District Court
provided an erroneous jury instruction regarding the “knock
and talk” exception to the warrant requirement.

                             A.

       The Fourth Amendment provides that the “right of the
people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures, shall not
be violated, and no Warrants shall issue, but upon probable
cause.” U.S. Const. amend. IV. Under the Fourth
Amendment, a search occurs when the government: (1)

5
  We have jurisdiction over this case under 28 U.S.C. § 1291.
We exercise plenary review over a district court’s denial of
judgment as a matter of law. Moyer v. United Dominion
Indus., Inc., 473 F.3d 532, 545 n.8 (3d Cir. 2007). Such a
motion “should be granted only if, viewing the evidence in
the light most favorable to the nonmoving party, there is no
question of material fact for the jury and any verdict other
than the one directed would be erroneous under the governing
law.” Brownstein v. Lindsay, 742 F.3d 55, 63 (3d Cir. 2014)
(quoting Beck v. City of Pittsburgh, 89 F.3d 966, 971 (3d Cir.
1996)) (internal quotation marks omitted).




                              8
physically intrudes on constitutionally protected areas, see
Jardines, 133 S. Ct. at 1414, or (2) invades “a subjective
expectation of privacy that society recognizes as reasonable,”
Kyllo v. United States, 533 U.S. 27, 33 (2001) (citing Katz v.
United States, 389 U.S. 347, 361 (1967)). Accord Jardines,
133 S. Ct. at 1417 (“The Katz reasonable-expectations test
‘has been added to, not substituted for,’ the traditional
property-based understanding of the Fourth Amendment . . .
.” (quoting United States v. Jones, 132 S. Ct. 945, 952
(2012))).

       “It is a basic principle of Fourth Amendment law that
searches and seizures inside a home without a warrant are
presumptively unreasonable.” Payton v. New York, 445 U.S.
573, 586 (1980) (internal quotation marks omitted). This rule
is “subject only to a few specifically established and well-
delineated exceptions.” Schneckloth v. Bustamonte, 412 U.S.
218, 219 (1973) (quoting Katz, 389 U.S. at 357). We “regard
the area ‘immediately surrounding and associated with the
home’—what our cases call the curtilage—as ‘part of the
home itself for Fourth Amendment purposes.’” Jardines, 133
S. Ct. at 1414 (quoting Oliver v. United States, 466 U.S. 170,
180 (1984)); see also Marasco, 318 F.3d at 518 (“Fourth
Amendment protections extend not only to a person’s home,
but also to the curtilage surrounding the property.”). Thus, we
presume a warrantless search of curtilage to be unreasonable.

                              B.

       From the moment that Carroll entered the Carmans’
backyard, he was in the curtilage surrounding their house. It
is undisputed that Carroll entered into the Carmans’ curtilage
without a warrant, without consent, and without exigent




                              9
circumstances. Carroll argues that he nonetheless did not
violate the Fourth Amendment because he entered the
Carmans’ property while conducting a “knock and talk.” As
he correctly points out, a “knock and talk” encounter is a
permitted exception to the warrant requirement. Accordingly,
we assess whether this exception applies to this case.

        Under the “knock and talk” exception, “a police officer
not armed with a warrant may approach a home and knock,
precisely because that is ‘no more than any private citizen
might do.’” Jardines, 133 S. Ct. at 1416 (quoting Kentucky v.
King, 131 S. Ct. 1849, 1862 (2011)); see also Marasco, 318
F.3d at 519 (“Officers are allowed to knock on a residence’s
door or otherwise approach the residence seeking to speak to
the inhabitants just as any private citizen may.”). Needless to
say, government officers cannot benefit from the “knock and
talk” exception simply because they knock on a door. For
purposes of the Fourth Amendment, a “knock and talk” is a
brief, consensual encounter that begins at the entrance used
by visitors, which in most circumstances is the front door.6 A
“knock and talk” encounter must satisfy three requirements.

        First, a police officer, like any visitor, must “knock
promptly, wait briefly to be received, and then (absent
invitation to linger longer) leave.” See Jardines, 133 S. Ct. at
1415.



6
  We recognize that there may be some instances in which the
front door is not the entrance used by visitors. Despite
Carroll’s argument to the contrary, this is not one such
instance.




                              10
       Second, the purpose of a “knock and talk” must be to
interview the occupants of a home, not to conduct a search.
See id. at 1416 n.4 (“[I]t is not a Fourth Amendment search to
approach the home in order to speak with the occupant,
because all are invited to do that. . . . But no one is impliedly
invited to enter the protected premises of the home in order to
do nothing but conduct a search.”); Marasco, 318 F.3d at 520
(noting that the “knock and talk” exception may apply
“[w]here officers are pursuing a lawful objective,
unconnected to any search for the fruits and instrumentalities
of criminal activity” (emphasis added)). In Jardines, for
example, the officer’s entry into the curtilage violated the
Fourth Amendment because his “behavior objectively
reveal[ed] a purpose to conduct a search, which is not what
anyone would think he had license to do.” 133 S. Ct. at 1417.

        Third, a “knock and talk” encounter must begin at the
front door because that is where police officers, like any other
visitors, have an implied invitation to go. It is well settled that
“the knocker on the front door is treated as an invitation or
license to attempt an entry, justifying ingress to the home by
solicitors, hawkers and peddlers of all kinds.” Id. at 1415
(quoting Breard v. Alexandria, 341 U.S. 622, 626 (1951))
(internal quotation marks omitted). This implied invitation
“typically permits the visitor to approach the home by the
front path . . . . Complying with the terms of that traditional
invitation does not require fine-grained legal knowledge; it is
generally managed without incident by the Nation’s Girl
Scouts and trick-or-treaters.” Id. at 1415.

      Although officers have a right to knock at the front
door while executing a “knock and talk,” this right does not
“necessarily extend[] to the officers the right to enter




                                11
[elsewhere] into the curtilage.” Marasco, 318 F.3d at 520. In
Marasco, we recognized that an officer’s entry into other
parts of the curtilage “after not receiving an answer at the
front door might be reasonable” in limited situations. Id.
(emphasis added). However, we rejected the “sweeping
proposition” that “officers may proceed to the back of a home
when they do not receive an answer at the front door any time
they have a legitimate purpose for approaching the house in
the first place.” Id. at 519-20.

       In this case, Carroll cannot avail himself of the “knock
and talk” exception to the warrant requirement because he
entered the back of the Carmans’ property without
approaching the front door first. Carroll contends that the
layout of the Carmans’ property “made the back door the
most expedient and direct access to the house from where the
troopers had to park.” Carroll Br. at 18. While it may have
been more convenient for the troopers to cut through the
backyard and knock on the back door, the Fourth Amendment
is not grounded in expediency. The “knock and talk”
exception requires that police officers begin their encounter at
the front door, where they have an implied invitation to go.
This exception does not license officers to bypass the front
door and enter other parts of the curtilage based on where
they park their cars. Because Carroll did not knock on the
Carmans’ front door, but instead proceeded directly through
the back of their property, his intrusion cannot be justified as
a “knock and talk.” Accordingly, Carroll’s warrantless entry
into the Carmans’ curtilage violated the Fourth Amendment
as a matter of law.
                               C.

       Under the qualified immunity doctrine, government




                              12
officials are shielded from civil liability for conduct that does
not violate clearly established constitutional or statutory
rights of which a reasonable person would have known.
Pearson v. Callahan, 555 U.S. 223, 231 (2009) (citing
Harlow v. Fitzgerald, 475 U.S. 800, 818 (1982)). Therefore,
in determining whether Carroll is entitled to qualified
immunity for violating the Carmans’ Fourth Amendment
rights, we must decide whether these rights were “clearly
established at the time of [Carroll’s] alleged misconduct.
Qualified immunity is applicable unless [his] conduct violated
a clearly established constitutional right.” See id. at 232
(internal citations and quotation marks omitted).

       “An individual’s Fourth Amendment interest in the
curtilage of his home has been well settled for over a
century.” Marasco, 318 F.3d at 521 n.13. Over a decade ago,
in Marasco, we made clear that an officer’s right to knock at
the front door while conducting a “knock and talk” does not
carry a concomitant right to enter other parts of the curtilage.
We established that “entry into the curtilage after not
receiving an answer at the front door might be” justified
under the “knock and talk” exception in limited situations. Id.
at 520 (emphasis added). Because Carroll bypassed the front
door completely, he exceeded the boundaries of the “knock
and talk” exception. Based on Marasco, which pre-dated
Carroll’s conduct, it was clearly established that the trooper’s
warrantless entry into the Carmans’ curtilage violated their
Fourth Amendment rights.

     Therefore, we reverse the District Court’s denial of the
Carmans’ motion for judgment as a matter of law with respect




                               13
to their unlawful entry claim.7

                              D.

       We next address Andrew Carman’s unreasonable
seizure claim. It is undisputed that Carroll seized Carman
when he grabbed Carman’s arm. Thus, the relevant question
is whether there was a “minimum quantum of evidence from
which the jury could have rationally reached [its] verdict” that
the seizure was reasonable. See Dutton v. Wolpoff &
Abramson, 5 F.3d 649, 653 (3d Cir. 1993) (internal quotation
marks omitted).

       “[S]ubject only to a few well-defined exceptions,
warrantless . . . seizures are per se unreasonable under the
Fourth Amendment.” United States v. Williams, 413 F.3d
347, 351 (3d Cir. 2005) (citing United States v. Ross, 466
U.S. 798, 824-25 (1982)). However, “an officer may,
consistent with the Fourth Amendment, conduct a brief,
investigatory stop when the officer has a reasonable,
articulable suspicion that criminal activity is afoot.” Id.
(quoting Illinois v. Wardlow, 528 U.S. 119, 123 (2000))
(internal quotation marks omitted); see also Adams v.
Williams, 407 U.S. 143, 146 (1972) (“A brief stop of a
suspicious individual, in order to determine his identity or to
maintain the status quo momentarily while obtaining more
information, may be most reasonable in light of the facts
known to the officer at the time.”). This right to conduct an

7
  Because we hold that Carroll’s warrantless entry violated
the Fourth Amendment, entitling the Carmans to judgment as
a matter of law, we do not address the Carmans’ challenge to
the District Court’s jury instructions.




                              14
“investigatory stop necessarily carries with it the right to use
some degree of physical coercion or threat thereof to effect
it.” Graham v. Connor, 490 U.S. 386, 396 (1989).

       Based on the facts presented at trial, there was a
“minimum quantum of evidence” from which a jury could
rationally conclude that Carroll’s conduct was reasonable.
Carroll testified that he was unsure of Carman’s identity at
the time, did not know whether he was dealing with Zita, and
did not know why this unidentified man approached him and
Roberts with such hostility. Thus, a jury could rationally find
that Carroll had reasonable suspicion to momentarily question
Carman to ascertain his identity. Moreover, based on
Carroll’s testimony that he thought Carman might be an
armed car thief and feared that the man was reaching for a
weapon, a jury could rationally find that Carroll was justified
in momentarily grabbing Carman’s arm to effectuate a stop.
Because the facts provide a minimum amount of evidence to
support the jury’s finding that Carroll acted reasonably, we
affirm the jury verdict on the unreasonable seizure claim.

                              III.

       For the foregoing reasons, we affirm in part and
reverse in part the judgment of the District Court. As to the
unlawful entry claim, we reverse the District Court’s denial of
the Carmans’ motion for judgment as a matter of law. We
remand the case with the direction that judgment be entered
in the Carmans’ favor and that a new trial be ordered with
respect to damages. As to the unreasonable seizure claim, we
affirm the jury verdict and the District Court’s denial of
judgment as a matter of law.




                              15
EXHIBITS TO OPINION
Case: 13-2371   Document: 003111319249   Page: 251   Date Filed: 07/10/2013




                                                              PLAINTIFF'S
                                                                EXHIBIT
                                                                J'S'
Case: 13-2371   Document: 003111319249   Page: 254   Date Filed: 07/10/2013




                                                                   i   PLAINTIFF'S
                                                                   i     EXHIBIT
                                                                  I     dI
Case: 13-2371   Document: 003111319249   Page: 255   Date Filed: 07/10/2013




                                                                        PLAINTIFF'S
                                                                         EXHIBIT
                                                                         ;);)
Case: 13-2371   Document: 003111319249   Page: 257   Date Filed: 07/10/2013




                                                                   '     PLAINTIFF'S
                                                                   ~        EXHIBIT
                                                                  I~      ;25
                                                                       _.;:;...:.....Case: 13-2371   Document: 003111319249   Page: 258   Date Filed: 07/10/2013




                                                                  !   PLAINnFPS
                                                                  ~     EXHIBIT
                                                                  I     ~(p